Merkick, C. J.
A re-hearing -was granted in this case on the question whether the allowance of one thousand dollars special damages for counsel fees was not too much. As the judgment allows the highest rate of conventional interest, and damages at the rate of ten per cent on the amount injoined, we think the special damages as counsel fees should be reduced.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be amended, by reducing the special damages therein allowed for counsel fees from the sum of one thousand dollars to the sum of three hundred dollars, and that the judgment of the lower court, so amended, be affirmed, and that the appellees pay the cost of appeal.